DETAILED ACTION
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/29/2021. In virtue of this request:
Claim 3 is canceled; 
Claim 12 was previously canceled; 
Claims 1 and 7 are currently amended; and thus, 
Claims 1-2 and 4-11 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The rejection to claims 3under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot as the claim is now canceled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the claim recites “the first rack is at least partially equatorially positioned about the lens” which renders the claim indefinite, as the newly amended claim 1 requires first track and second track to be about a 1st/2nd hemisphere that is different; thus each track must be within a different halve of the sphere, thus cannot be on the equator of the sphere or even partially positioned, as the equator is in both the 1st and 2nd hemisphere by definition. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0324171A1 hereinafter “Shehan”. 
Regarding claim 1, Shehan discloses an antenna (abstract: a high gain, multi-beam lens antenna system) comprising: 
a first set of RF elements (¶31L2: feed antenna elements) disposed in a first track (¶33L6-14: the support structure are in a lattice-type arraignment in rows and columns) (for example as shown in Fig.3A 1 row below the equator of the sphere) a lens (¶31L1-6: spherical dielectric lens), and are configured to produce a first signal (¶33L4-5 energy radiated from the antenna elements) 
(¶31L2: feed antenna elements) disposed in a second track (¶33L6-14: the support structure are in a lattice-type arraignment in rows and columns) (for example as shown in Fig.3A 2 row above the equator of the sphere) about the lens (¶31L1-6: spherical dielectric lens), and are configured to produce a second signal (¶33L4-5 energy radiated from the antenna elements)  wherein 
the first track and the second track collectively subtend more than 360° about the lens. (as shown in Fig.3A, 1st track is 1 below above the equator of the lens, thus already subtend 360°, and 2nd track is 2 row above the equator, which would add to the total) 

    PNG
    media_image1.png
    702
    775
    media_image1.png
    Greyscale

the first track subtends at least 180° about the lens (for example as shown in Fig.3A 1 row below the equator of the sphere extending all the way around the sphere), and is configured to be disposed about a first hemisphere of the lens (as shown in Fig.3A, the row below the equator of the sphere is located on the lower hemisphere); 
(for example as shown in Fig.3A 2 row above the equator of the sphere extending all the way around the sphere), and is configured to be disposed about a second hemisphere of the lens (as shown in Fig.3A, the second row above the equator of the sphere is located on the upper hemisphere); and 
the second hemisphere is different from the first hemisphere. (as shown in Fig.3A, split into lower/upper hemisphere about the equator of the sphere)
Shehan does not explicitly disclose: 
the first signal is configured to be in-phase with the second signal.
However, it would have been obvious to one ordinarily skilled in the art to recognized that since the feed antenna element in 1st and 2nd track are arranged in a linear fashion, and all fed by the same feed, the signal emitted would be identical and therefore in phase with each other. 
Regarding claim 2, Shehan discloses the antenna of claim 1, wherein 
the first track is longer than the second track.  (as shown in Fig.3A, 1st track is 1 row below the equator, which would be longer than the track that is 2 rows above the equator) 
Regarding claim 4, Shehan discloses the antenna of claim 1, wherein 
the first track is parallel to the second track. (as shown in Fig.3A) 
Regarding claim 5, Shehan discloses the antenna of claim 1, 
Shehan does not explicitly disclose: 
the first track is sinusoidal.  
Shehan discloses that the support structures can be formed by intersecting curved beam. (¶33L6-7) 

One of ordinary skill in the art would’ve been motivated because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In addition, it is merely a designed choice based on the desired beam coverage. 
Regarding claim 6, Shehan discloses the antenna of claim 1, wherein 
the first track subtends more than 180° about the lens.  (as shown in Fig.3A, the first track below the equator goes around of the lens, thus already subtend 360°)
Regarding claim 7, Shehan discloses the antenna of claim 1, wherein 
the first track is equatorially positioned about the lens. (as shown in Fig.3A, a track of antenna are place around the equator) 
Regarding claim 8, Shehan discloses the antenna of claim 1, 
Shehan does not explicitly disclose: 
at least one of the first set of RF elements is moveable within the first track.  
Shehan does discloses that the feed antenna elements are generally fixed to the surface of the support structure by way of epoxy or solder. Which would mean that each feed antenna elements may be de-soldered and moved to a different location. 
Regarding claim 9, Shehan discloses the antenna of claim 1, 
at least one of the first set of RF elements is steerable via phase shifting. (¶56L1-23: the system comprised of lens, antenna element, phase shifters and amplifiers)
Regarding claim 10, Shehan discloses the antenna of claim 1, wherein
(¶42L1-8: support structure provides RF ground for the feed structure used to provide signal to the elects and for the elements themselves)
Regarding claim 11, Shehan discloses the antenna of claim 1, further comprising 
a third set of RF elements (¶31L2: feed antenna elements) disposed in a third track about the lens. (as shown in Fig.3A for example, the second row below the equator of the sphere) 
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, specifically, applicant argued Shehan fails to disclose first signal and second signal are configured to be in phase with each other; and that “producing in-phase signal would be an impractical solution” recited in ¶56. 
The examiner respectfully disagree, the “impractical solution” discussed by Shehan is in reference to the array of element that combines elements from multiple axis (azimuth direction and elevation direction), specifically recites “an array of many elements combined in multiple axes would essentially nullify the added benefit of a lens making the approach impractical solution”. 
Since the arrangement used in the rejection is one directional, and does not involves multiple axis, the discussion pointed out by the applicant is irrelevant, furthermore, since the prior art of record discloses an embodiment that meets all the structural limitation of the claimed invention, thus would be capable of being configured to perform the same function. 
Regarding claim 7, the applicant amended the claim to include term “partially” which does not resolve the indefiniteness of the claim. “Hemisphere” is defined as “a half of the celestial sphere as divided into two halves by the horizon the celestial equator”
	Therefore, by definition, the equator is both part of the 1st half and 2nd half of the sphere, and therefore, each track as defined by claim 1, cannot include any part of the equator; as it requires first track and second track to be about a 1st/2nd hemisphere that is different.
	For the at least foregoing reason, all rejections are maintained, unless otherwise stated in the current office action. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 19, 2021